DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


 Applicant's amendment, filed 19 July 2021, is acknowledged.  Claims 3, 5-7, 9-12, 16, 18, 22, 26, 30, 34-38, 42-55, 58-63, 70, 71, 73, and 75-79 have been cancelled.  Claims 1, 56, and 68 have been amended.  No claims have been added.  Claims 1, 2, 4, 8, 13-15, 17, 19-21, 23-25, 27-29, 31-33, 39-41, 56, 57, 64-69, 72 and 74 are pending and under consideration.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 8, 13-15, 17, 19-21, 27-29, 32, 33, 39-41, 56, 57, 64-69, 72, and 74 stand rejected under 35 U.S.C. 103 as being unpatentable over US2010/0150918 to Kufer (“Kufer;” of record) in view of WO2011/063348 to Zhou et al. (IDS). 
The teachings of Kufer in view of Zhou set forth in the previous office action are incorporated here in full, as are the reasons why the combined teachings render the claimed invention unpatentable.
Claim Amendments
The 19 July 2021 claim amendments amended claims 1, 56, and 68 to explicitly specify that the bispecific-Fc is a polypeptide.  The rejection of record addressed this limitation and so it does not alter the basis for the rejection of record.  No new claims have been added.  
Applicant’s Arguments
In the Remarks filed 19 July 2021, Applicant provides a summary of the teachings relied upon in the Office Action.  Applicant notes that Kufer’s bispecific construct does not comprise an Fc, and it is Applicant’s position that Kufer provides no reasons to include an Fc in their construct.  Zhou’s teaching are characterized as limited to monovalent constructs and Zhou’s inclusion of a monomeric Fc is said to be limited to the purpose of improving binding to a single antigen.  In addition, Applicant avers that there was no reasonable expectation that a monomeric Fc could be added to the construct of Kufer and still retain the function of bringing the target cell and T cell into contact.  It is Applicant’s position that the rejection of record only identifies claim elements in the prior art without providing a reason to modify or combine the references to arrive at the claimed construct with a reasonable expectation of success.    
Response to Arguments
Applicant's arguments have been carefully considered but are not convincing.  That Kufer does not teach adding an Fc to their construct is acknowledged.  But as previously noted, the ordinary artisan prior to the effective filing date of the instant application would view the teachings of Kufer regarding the benefits of the bispecific construct along with other prior art teachings, including the teachings of Zhou.    
Zhou teaches the same monomeric Fc domains as claimed and indicated that not only could they be included in a construct to increase the half-life relative to a construct lacking an Fc domain but also that monomeric constructs are advantageous in that their smaller size facilitates tissue penetration, a feature that can be particularly important for targeting cancers.  E.g. [0033].  Cancer targeting is the same purpose as taught by Kufer for Kufer’s bispecific constructs.  And in view of the teachings of Zhou, the ordinary artisan before the effective filing date would have recognized that adding the monomeric Fc domain of Zhou to the bispecific, single-chain antibody of Kufer could not only increase the half-life of Kufer’s bispecific construct relative to the bispecific construct lacking a monomeric Fc but also enhance its tumor penetration relative to forms containing a dimeric Fc.    

For these reasons, it is respectfully maintained that the ordinary artisan prior to the effective filing date would have been motivated to apply the teachings of Zhou to those of Kufer at least because the ordinary artisan recognized that doing so would predictably improve the therapeutic and production characteristics of a similar construct.  Therefore after a fresh consideration of the amended claims, Applicant's arguments, and the evidence provided, the rejection is maintained for the reasons of record and as elaborated upon above.





Claim 4 is rejected under 35 U.S.C. 103 as unpatentable over US2010/0150918 to Kufer (“Kufer;” of record) in view of WO2011/063348 to Zhou et al. (IDS), as applied to claims 1, 2, 8, 
The teachings of Kufer in view of Zhou in further view of Ast were set forth in full in the previous office action.  Those teachings and the reasons why they render the claimed invention unpatentable are incorporated here in full.
The claim amendments have been noted above.  In the Remarks filed 19 July 2021 Applicant reviews the teachings of Ast in view of Kufer and Zhou and argues that the Ast’s teachings are directed to minimizing the formation of Fc heterodimers and those teachings do not cure the deficiencies noted in the combined teachings of Kufer and Zhou.  
Applicant's arguments regarding Kufer in view of Zhou have been addressed above and that response is incorporated here in full.  Because those arguments were not found convincing, Applicant’s arguments regarding those teachings in further view of Ast are also not convincing.  Therefore after a fresh consideration of the claims, Applicant's arguments, and the evidence provided, the rejection is maintained for the reasons of record and as elaborated upon above.





Claims 23-25, 39-41, 72, and 74 are rejected under 35 U.S.C. 103 as unpatentable over US2010/0150918 to Kufer (“Kufer;” of record) in view of WO2011/063348 to Zhou et al. (IDS), 
The teachings of Kufer in view of Zhou in further view of Yan were set forth in full in the previous office action.  Those teachings and the reasons why they render the claimed invention unpatentable are incorporated here in full.
The claim amendments have been noted above.  In the Remarks filed 19 July 2021 Applicant reviews the teachings of Yan in view of Kufer and Zhou and argues that the Yan’s teachings are limited to a bispecific antibody that binds folate receptor and those teachings do not cure the deficiencies noted in the combined teachings of Kufer and Zhou.  
Applicant's arguments regarding Kufer in view of Zhou have been addressed above and that response is incorporated here in full.  Because those arguments were not found convincing, Applicant’s arguments regarding those teachings in further view of Yan are also not convincing.  Therefore after a fresh consideration of the claims, Applicant's arguments, and the evidence provided, the rejection is maintained for the reasons of record and as elaborated upon above.





Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over US2010/0150918 to Kufer (“Kufer;” of record) in view of WO2011/063348 to Zhou et al. (IDS), as applied to claims 1,  above, and further in view of in view of WO2013/096221 to Sun et al. (“Sun;” of record).
The teachings of Kufer in view of Zhou in further view of Sun were set forth in full in the previous office action.  Those teachings and the reasons why they render the claimed invention unpatentable are incorporated here in full.
The claim amendments have been noted above.  In the Remarks filed 19 July 2021 Applicant reviews the teachings of Sun in view of Kufer and Zhou and argues that the Sun’s teachings regarding the insertion of one or more amino acid sequences into the Fc do not cure the deficiencies noted in the combined teachings of Kufer and Zhou.  
Applicant's arguments regarding Kufer in view of Zhou have been addressed above and that response is incorporated here in full.  Because those arguments were not found convincing, Applicant’s arguments regarding those teachings in further view of Sun are also not convincing.  Therefore after a fresh consideration of the claims, Applicant's arguments, and the evidence provided, the rejection is maintained for the reasons of record and as elaborated upon above.


Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 2, 4, 8, 13-15, 17, 19-21, 23-25, 27-29, 31-33, 39-41, 56, 57, 64-69, 72 and 74 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 12-15, 17-20, 23-26, 28, 30-38 of copending Application No. 15885998 (pub’d as US20180230220; of record) in view of US2010/0150918 to Kufer (“Kufer;” IDS) and WO2011/063348 to Zhou et al. (IDS).  
The provisional rejection of record is incorporated here in full and maintained essentially for the reasons of record.  
Applicant’s request to hold the provisional rejection in abeyance is acknowledged.  




Allowable Subject Matter 
No claim is allowed.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960.  The examiner can normally be reached on Mon to Fri from 12:00 to 20:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA H ROARK/Primary Examiner, Art Unit 1643